We stand today at a crossroads between old wars and new conflicts; between what we know and what we fear; between the needs of a changing planet and the demands of a growing population. We remain caught between human ambition and human limitations. In these times of change, we must turn once again to the principles that define the Organization — those that make us who we are and who we would like to become.
Rising from the darkness of war, the United Nations shone like a beacon of light. Dedicated to seeking peace, the Organization became the purpose for many of those fighting for freedom, fighting fear and fighting for the right to be. The United Nations was and is the best hope we have for humankind. The United Nations was built on the promise of peace and salvation. It is a place where every issue can be debated for a solution and where every nation has a voice, regardless of its size or might. That is why we believe that the theme for this session of the General Assembly — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — is most appropriate. This is what makes up the core of the Organization and what defines our work.
Please allow me to congratulate Mr. Miroslav Lajčák on his assumption of the role of President of the General Assembly at its seventy-second session. I also welcome the Secretary-General, Mr. António Guterres, to his first general debate and commend him for the dedication he has demonstrated throughout his first year in office.
The United Nations is what we all make of it. It is made up of us, the Member States, and its successes and its weaknesses are determined by how much we put into it. My country, the Maldives, envisions a United Nations that is fair and representative of its diverse membership, that takes into account the views and opinions of all, and that forms consensus based on compromise and dialogue. We envision a United Nations that commits and delivers.
Our vision for a stronger United Nations is founded on President Abdulla Yameen Abdul Gayoom’s policy of strengthening national resilience — economic resilience, social resilience, political resilience and, indeed, environmental resilience. It is based on crafting meaningful global solutions, built on national policies and experiences, to the common problems of our times and for our common and shared destiny.
The world must become a safer planet for all. No man, no woman and certainly no child should suffer due to conflict, yet we know that this is not the case. Far too many people are dying in conflicts across the world. Far too many mothers are living in fear, unsure of the fate of their children, and far too many children are seeing their futures crumble in front of them.
In Palestine, another year ends without permanent peace or permanent hope. An independent, sovereign State of Palestine with East Jerusalem as its capital, established along the 1967 borders, is the only solution and the only way. Yet, many resolutions have been adopted without action and many peace processes have been abandoned without progress. The shameful occupation by Israel continues, without any consequences. Violence, economic deprivation, fear, hunger and hopelessness — these are what a child in Palestine is born into. Generations have now matured knowing nothing else. That must end.
In Syria, more than a quarter of a million people have lost their lives, with many millions displaced and many more millions made refugees. War crimes have been committed, chemical weapons used and inhumane treatment normalized. That suffering must end.
As hundreds of innocent people continue to flee violence, conflict and endless suffering — in their greatest numbers since the world wars — it has become imperative that we seek sustainable, long-term solutions that address the well-being and welfare of migrants and refugees. Incidents of hatred, Islamaphobia and xenophobia, which have become so frequent today, can only breed more violence, intolerance and hatred. Our policies of fences, force and fear must end.
In Myanmar, the situation of Rohingya Muslims, who are some of the most persecuted people in the world, presents another tragic case. Systemic violence, including massacres, the torching of homes, forced displacement and forced migration, are acts of ethnic cleansing that are alarming, to say the least. Those responsible for such barbaric actions must be brought to justice swiftly. Those acts of prejudice, violence and discrimination against Rohingya Muslims must end.
Instilling fear of the other is easy. Determining others to be worthless owing to their religion, race, ethnicity, nationality, Islamaphobia or any other reason is a short step away. When that happens, it is easy to ignore grave violations; it is easier to even encourage them. It is then, and only then, that we see, as we have seen, the worst of humankind. We cannot allow another wave of genocide to recur — not on our watch.
Chaos, vacuum and uncertainty have given the opportunity for Da’esh to start its own brand of terror, its own version of religion and its own brutal methods of fear. Combating terrorism and fighting violent extremism and radicalization are national priorities. We have enacted national legislation and formulated a comprehensive national policy in our fight against violent extremism. Last year, we also established a national centre for counter-terrorism. It is a top priority for the Maldives.
The Maldives is working with its bilateral and international partners, studying best practices and forging common consensuses. We commend the efforts of the Secretary-General in achieving greater global coordination in the fight against terrorism. The establishment of the new United Nations Office of Counter-Terrorism, we hope, will inject more energy into the implementation of the Plan of Action to Prevent Violent Extremism. The Secretary-General will have our full support.
We must all do more. Today, we are in the midst of a war like no other. Our enemies have no single face, no single identity, no single country and no single strategy. The only things they have in common are their brutal methods and misplaced ideology. The fact that they kill more Muslims — the very people they allegedly fight to protect — proves their twisted reasoning. Such terrorism and such extremism must end.
In North Korea, the most recent tests of ballistic missiles, and with them the real threat of nuclear weapons and war, have alarmed us all. They are a clear violation of international law and an unnecessary act of provocation. There is every possibility now that they could lead us down the path of destruction. We condemn those actions and urge North Korea to return to dialogue, let multilateralism take its course and choose peace over war. These blatant attempts at aggression must end.
The world must become a more hopeful place for all — a place where people enjoy decent and meaningful lives. Adopting a proactive and constructive stand is our approach. Sustained and targeted investment is our policy. Looking to cultivate a culture of respect for human rights, at home and abroad, is our goal. We believe that we have been successful.
The Gender Equality Act has guaranteed in law what Maldivians have been practicing for decades — equality for women at home, at work, in decision-making and in our society. Policies aimed at increasing the representation of women in leadership positions are showing results. Laws, policies and regulations have created a framework in which every man, every woman, every Maldivian can be a champion for gender equality. We need to do more, as all countries do, but we are proud of our considerable progress.
People with disabilities are supported through financial and material support. Our elderly population is getting the compassion and financial support we owe it, through well-targeted policies. Universal health care has been realized across the country, in all 188 islands. Easy access to a medical doctor, sea ambulances and a pharmacy on every island are ensured. The Maldives spends more than 9 per cent of its gross domestic product on health-related expenses, which is the highest in the region of South-East Asia. It is an investment that has propelled us on our development path. Lymphatic filaria, measles, malaria and polio are all diseases that have been eradicated in the Maldives.
Access to safe, habitable and affordable housing is recognized as a human right in the Constitution. Considerable progress has been made with several housing units built and awarded under public-housing schemes, despite the scarcity of land and the remoteness of islands. Achieving near-universal literacy and universal enrolment in schools has not stopped us. We are investing continually in improving the quality of our schools, our teachers, our curriculum and our approaches so as to ensure that no child is left behind.
We are also investing in our young people — the future of our nation. Caring for the physical, mental and social well-being of our young people — the largest portion of our population — is a cornerstone of the Government’s policy. We are focused on creating an enabling environment in which they will thrive and shine, including through the promotion of unity, cultural values, national identity and national spirit through programmes such as Tharika, launched earlier this year.
The Maldives is a middle-income country, but like every country we want to achieve higher growth and even greater development. If that is to happen, large-scale investment is necessary. Investments are a means to support not only our economic development but also our social development. Large-scale projects will help to provide economies of scale and facilitate the expansion of key sectors of the economy, as well as create jobs and opportunities for our youth so that their creativity can be unleashed. Yet it has become increasingly difficult for middle-income countries like the Maldives to access concessional financing for development projects, thereby leaving them no other choice than to accept commercial interest rates and further increase their debt burdens. That will undoubtedly make the transition from the middle-income category to higher levels of development all the more challenging.
Our successes at home provide the basis for our solutions to the global problems that are facing our world. Our focus globally has been to ensure that we pay attention to the most vulnerable. That is why we believe that focusing on those who have no voice and are not usually represented and ensuring that their voices are heard should be the international community’s collective focus, as it was ours during the six years we served on the Human Rights Council. Accordingly, while on the Council, we established the Voluntary Technical Assistance Trust Fund to Support the Participation of Least Developed Countries and Small Island Developing States in the work of the Human Rights Council. Those two groups of countries are acutely underrepresented in Geneva. Our priority therefore was women, children and the disabled, and we initiated discussion on the link between climate change and its consequences on human rights. We worked hard to establish the Special Rapporteur on the issue of human rights obligations relating to the enjoyment of a safe, clean, healthy and sustainable environment — a major global milestone.
The world must be made a happier place to live in, and that can be achieved only through our collective will to approach our shared problems with concrete solutions. There is no greater global threat than that posed by climate change. In 1987, when the Maldives first spoke about sea-level rise, the science was still new and the threat relatively unknown. We persisted in our advocacy because we believed that the threat of climate change deserved and, indeed, warranted global attention. The Maldives hosted the first Small States Conference on Sea Level Rise in 1989. We helped establish the Alliance of Small Island States — one of the most influential groups with regard to climate change and sustainable development — which we have chaired since 2015. In 2008, the Maldives introduced the first United Nations resolution on human rights and climate change (Human Rights Council resolution 7/23), which was the first time that a United Nations document acknowledged that link.
Today, the threat of climate change is very real. Unpredictable weather, more frequent and intense natural disasters and unprecedented temperatures are the norm rather than the exception. The unprecedented frequency and the intensity of the recent hurricanes that struck the Caribbean, the United States and the Pacific islands last year are all powerful signs that our planet has changed significantly. Island nations, including the Maldives, are the first to be devastated by such impacts, but we are not the only ones. Today, climate change is becoming a reality for the rest of the world whether or not we choose to believe it.
I would like to take this opportunity to express our sincere sympathies to those who were recently affected by Hurricanes José, Irma and Maria. I assure them that we will not stop our advocacy with regard to the effects of climate change.
We have proposed many solutions. The full implementation of the Paris Agreement on Climate Change is our priority. The reduction of harmful emissions, transitioning to renewable sources of energy and investing in mitigation and adaptation are all crucial. We need to join together in meaningful and durable partnerships to find sustainable solutions. We need constructive engagement, leadership — such as we are seeing from China, Brazil, India, Canada, France, Germany and countless others — and a certain degree of openness to change on the part of all countries, including developing and developed ones.
At home, we are investing in renewable energy through the transition to a low-carbon economy. As the Chair of the Alliance of Small Island States, and in collaboration with the International Renewable Energy Agency, the Maldives launched the initiative for renewable island energy, which will facilitate support for small island States in their transition to renewable energy and in achieving energy efficiency. We are looking at innovative approaches to fulfil the development needs of our people that do not compromise the needs of our planet. We have lent our voice and shared our experience. We have requested support to make our economy and our country more resilient to the shocks and impacts caused by climate change.
Taking care of our ocean is intimately linked to taking meaningful action on climate change. The Maldives and other island nations are custodians of large expanses of ocean. Yet every person in this Hall, every community which they represent and every country they come from benefits from our oceans and depends on the health and wealth of our oceans and seas. Every other breath we take comes from the ocean. In the Maldives, the ocean is the backbone and the artery of its two main economic sectors: fishing and tourism. The ocean defines who the Maldivians are — traditional seafarers and members of fishing communities who rely on the produce that the ocean offers them.
We therefore welcomed and actively participated in the first United Nations Oceans Conference, held earlier this year, and despite the hardships, we have preserved our traditional method of pole-and-line fishing, which is the best regarded, cleanest, greenest and most sustainable method of fishing, as it is predicated on catching fish individually with practically no by-catch.
Since 2010, our entire exclusive economic zone, which comprises nearly 1 million square kilometres, has been declared a shark sanctuary. As the current Chair of the Save Our Sharks Coalition, we call on other countries to adopt that measure. Accordingly, an entire atoll is recognized by UNESCO as a biosphere reserve, while many other marine resources and areas are protected and preserved. In fact, there are many more uninhabited islands with marine protected areas than populated islands in the Maldives. That is why the total ban on the exploitation of ecologically significant marine creatures — such as turtles, whales, dolphins, rays, and whale sharks — is strictly enforced. At the same time, Maldivians are some of the most prolific consumers of fish and marine products, thereby demonstrating to the world that the sustainable use of marine resources is indeed possible.
We must not forget those who suffer the consequences of natural disasters. We are witnessing the total destruction and loss of life resulting from the earthquake in Mexico. As the international community, we must strive to do our very best for them and the many others throughout the world who are suffering from disasters, and focus on cultivating resilience through better rebuilding.
Climate change, sustainable development, and the protection of our ocean are not trends or ephemeral infatuations. Inaction will cost us our progress, prosperity, the lives of our people and the future of all our nations. This is not the time to question what we already know. This is not the time to turn inwards or look the other way. There is no time to waste. It is time to act.
Two days ago, we celebrated 52 proud years as a Member of the United Nations. Throughout our membership over the past five decades, we have worked with a vision of a United Nations that protects people, providing them with a safe haven and access to their rights; a United Nations that preserves our planet, prioritizing the needs of our present generation without compromising those of the future; a United Nations that promotes peace, a world free from fear and full of bright tomorrows and an abundance of hope.
We have focused on providing meaningful, pragmatic and real solutions, based on sound national experience, for our common shared destiny. It is because we have a meaningful vision to promote that we continue to make every effort for the common cause of humankind. It is our firm belief in the power of multilateralism — the same faith that propelled us 52 years ago to seek membership of the United Nations, the very first foreign-policy decision of the independent Maldives — that pushes us to be effective members of the international community.
It is because we have never served before; it is because of the promise of equality of representation and our conviction that every nation, large or small, should have a voice and can make a difference; and it is because of our firm conviction that size does not determine destiny or value that, for the first time in our 52 years of membership of the United Nations, we are seeking a seat on the Security Council for the 2019-2020 term.
We stand tall and proud because we believe that we have much to offer: fresh perspectives, fresh ideas and new concepts that would bring renewed dynamism and new approaches to the United Nations. The Maldives deserves an equal chance to serve on that international organ. We are dedicated to the cause of peace in a sustainable world, and we are determined to leave a mark and make a difference.
The triumph of multilateralism, the pinnacle of our common vision, lies in our collective approach to solving the global challenges of our time. The Maldives stands ready to take that leap of faith, providing shared solutions for our shared, common destiny.